DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 4-5 and 14-15 have been canceled. Claims 1-3, 6-13, and 16-20 are pending in the application. Claim 20 has been withdrawn from consideration. Claims 1-3, 6-13, and 16-19 have been examined.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected with traverse in the reply filed on 1/21/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Response to Arguments
Applicant’s arguments, see page 7, filed 7/28/2021, with respect to claims 1-3, 6-13, and 16-19 have been fully considered and are persuasive.  The rejection of 4/28/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-13, and 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Vuk and Roh, as shown in the rejections above are the closest prior art of record. However, Vuk nor Roh disclose or anticipate, “wherein the axial spacing between neighboring axial positions increases from the mid-stroke position to a maximum value at a first transition point between the mid-stroke position and the first end and a second transition point between the mid-stroke position and the second end,” as disclosed in claim 1 or, “wherein a second spacing between recesses increases from the top-dead center position to a first transition position at a higher rate than a rate of increase of the second spacing between the first transition position to the mid-stroke position, wherein the first transition position is between the top-dead center position and the mid-stroke, and wherein the second spacing is a distance between recesses of the plurality of recesses at different axial positions measured relative to an axial axis along which the piston reciprocates, and wherein the second spacing between recesses increases from the bottom-dead center position to a second transition position at a higher rate than a rate of increase of the second spacing between the second transition position to the mid-stroke position,” as disclosed in claim 11. Claims 6-9 are cited as .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        




  /JOSEPH J DALLO/  Primary Examiner, Art Unit 3747